Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This notice of allowance is responsive to the RCE filed on 02/08/2022. Applicant previously amended claims 1 and 3. Claims 1-4 are presented for examination and based on current Examiner’s amendment claims 1-4 are allowed for the reasons indicated herein below.  

Response to Arguments
2.	Applicant's argument, see applicant remarks, filed on 01/10/2022, with respect to claims 1-4 have been fully considered.  The rejection has been withdrawn based on Applicant’s arguments and current Examiner’s amendment.


Examiner’s Amendment

3.	 An Examiner's amendment to the record appears below.  Should the changes and/or additions by 
unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.

Authorization for this Examiner's amendment was given to the examiner via a telephonic interview with Attorney Adam Banes (Reg. No. 60,177).

The application has been amended as follows:

Claim 1 has been amended as follows:
Claims: 

            power conversion circuitry including a plurality of single-phase inverters having output terminals connected in series;
            phase difference selection circuitry to select, from among a plurality of phase difference candidates, a phase difference between rectangular wave voltages from the plurality of single-phase inverters, the phase difference selected by the phase difference selection circuitry being a single value;
            drive signal generation circuitry including a signal generation unit to receive the selected phase difference directly from the phase difference selection circuitry and generate a plurality of drive signals that causes different single-phase inverters to output a plurality of rectangular wave voltages sequentially out of phase by the phase difference selected by the phase difference selection circuitry, wherein each of the plurality of drive signals is generated based on the same single value selected by the phase difference selection circuitry; and
            drive signal output circuitry to output the plurality of drive signals generated by the drive signal generation circuitry to the plurality of single-phase inverters.



Reasons for Allowance

4.	Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claims 1-2; none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “A series multiplex inverter comprising: power conversion circuitry including a plurality of single-phase inverters having output terminals connected in series; phase difference selection circuitry to select, from among a plurality of phase difference candidates, a phase difference between rectangular wave voltages from the plurality of single-phase inverters, the phase difference selected by the phase difference selection circuitry being a single value; drive signal generation circuitry including a signal generation unit to receive the selected phase difference directly from the phase difference selection circuitry and generate a plurality of drive signals that causes different single-phase inverters to output a plurality of rectangular wave voltages sequentially out of phase by the phase difference selected by the phase difference selection circuitry, wherein each of the plurality of drive signals is generated based on the same single value selected by the phase difference selection circuitry; and  drive signal output circuitry to output the plurality of drive signals generated by the drive signal generation circuitry to the plurality of single-phase inverters”. As recited in claims 1-2.

Claims 3-4; none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “A series multiplex inverter comprising: power conversion circuitry including a plurality of single-phase inverters having output terminals connected in series; phase difference selection circuitry to select, from among a plurality of phase difference candidates, a phase difference between rectangular wave voltages from the plurality of single- phase inverters; drive signal generation circuitry to generate a plurality of drive signals that causes different single-phase inverters to output a plurality of rectangular wave voltages sequentially out of phase by the phase difference selected by the phase difference selection circuitry; drive signal output circuitry to output the plurality of drive signals generated by the drive signal generation circuitry to the plurality of single-phase inverters; voltage detection circuitry to detect an output voltage from the power conversion circuitry; current detection circuitry to detect an output current from the power conversion circuitry; impedance detection circuitry to detect an impedance of a load connected to the power conversion circuitry, on the basis of the output voltage detected by the voltage detection circuitry and the output current detected by the current detection circuitry; and harmonic current calculation circuitry to calculate harmonic currents of a plurality of Patent Attorney Docket No. orders flowing through the load on the basis of the impedance of the load detected by the impedance detection circuitry, wherein the phase difference selection circuitry selects, from among the plurality of phase difference candidates, the phase difference that makes the harmonic currents of the plurality of orders detected by the harmonic current calculation circuitry equal to or less than a threshold value”. As recited in claims 3-4.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839